DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim 1 uses the nonce word unit, for example, to describe a specification unit configured to specify a relationship…; a selection unit configured to select; and a pixel value determination unit configured to determine…
Additional instances of these nonce words are found in claims 2-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al., (US 2019/0238819, equivalent to WO 2018021067 Al published 01 February 2018) hereinafter referred to as Furukawa, in view of Wu et al. (JP-2014010804 A) hereinafter referred to as Wu and cited in IDS filed on.
Regarding claim 1, Furukawa discloses an image processing apparatus that generates a virtual viewpoint image based on images obtained by capturing an image capturing area from directions different from one another by a plurality of image capturing apparatuses (Furukawa, [0424]), the image processing apparatus comprising: 
(Furukawa [0389] teaches: a greater weight is set to a camera having a sight line direction (similar sight line direction) closer to an angle at which the imaging object A is faced directly similarly to the virtual viewpoint VI (as the degree of similarity is higher)).
a selection unit configured to select one or more image capturing apparatuses from among the plurality of image capturing apparatuses based on the specified relationship (Furukawa, [0427]-[0429]) and a resolution relating to image capturing by the image capturing apparatus included in the plurality of image capturing apparatuses; (Furukawa, [0095]-[0097], [0104]-[0110]) and 
Furakawa does not explicitly disclose a pixel value determination unit configured to determine a pixel value of the virtual viewpoint image by using a pixel value or pixel values of one or more images obtained based on image capturing by the selected one or more image capturing apparatuses. 
Wu discloses a pixel value determination unit configured to determine a pixel value of the virtual viewpoint image by using a pixel value or pixel values of one or more images obtained based on image capturing by the selected one or more image capturing apparatuses. (Wu [0012], [0021])
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Furakawa with the teachings of Wu since they are both analogous in multi-viewpoint image processing related field.
(Furakawa, Abstract) performed by the apparatus of claim 1. Claim 16 essentially recites the same limitations as claim 1. Therefore the rejection of claim 1 is applied to claim 16.Regarding claims 2 and 17, the combination of Furakawa and Wu discloses the image processing apparatus according to claim 1, wherein the specified relationship indicates an angle difference between a sight direction from the virtual viewpoint and an image capturing direction of the image capturing apparatus. (Furukawa [0389] teaches: a greater weight is set to a camera having a sight line direction (similar sight line direction) closer to an angle at which the imaging object A is faced directly similarly to the virtual viewpoint VI (as the degree of similarity is higher))Regarding claims 3 and 18, the combination of Furakawa and Wu discloses the image processing apparatus according to claim 1, wherein the selection unit selects the one or more image capturing apparatuses for each pixel of the virtual viewpoint image. (Furukawa, [0095]-[0097], [0104]-[0110])Regarding claims 4 and 19, the combination of Furakawa and Wu discloses the image processing apparatus according to claim 3, wherein the selection unit selects the one or (Furukawa, [0095]-[0097], [0104]-[0110]) and a resolution relating to image capturing at a position corresponding to the pixel by the image capturing apparatus included in the plurality of image capturing apparatuses. (Wu, [0012])Regarding claim 5, the combination of Furakawa and Wu discloses the image processing apparatus according to claim 1, further comprising: a rendering weight determination unit configured to determine a rendering weight of each of the selected one or more image capturing apparatuses, (rendering weight is weighing factor of input cameras) wherein a pixel value of the virtual viewpoint is determined based on a pixel value or pixel values of one or more images obtained based on image capturing by the selected one or more image capturing apparatuses and the determined rendering weight. (Wu, [0007] and [0012] an effective resolution calculating unit for calculating an effective resolution in pixels on a virtual camera image about an input camera. A weighting coefficient calculating unit calculates a combination weighting coefficient regarding the input camera for calculating a combination pixel value in the pixels on the image from a visual-axis correspondence degree and the effective resolution. An image generation unit generates the image by calculating the pixel value on the image from the weighting coefficient and the pixel value to which the input camera responds)Regarding claim 6, the combination of Furakawa and Wu discloses the image (See Wu [0012] an effective resolution calculating unit for calculating an effective resolution in pixels on a virtual camera image about an input camera. A weighting coefficient calculating unit calculates a combination weighting coefficient regarding the input camera for calculating a combination pixel value in the pixels on the image from a visual-axis correspondence degree and the effective resolution. An image generation unit generates the image by calculating the pixel value on the image from the weighting coefficient and the pixel value to which the input camera responds).Regarding claim 20, the claim recites a non-transitory computer readable storage medium storing a program for causing the apparatus of claim 1 to perform the image processing method of claim 16 (Furakawa, [0521]). Claim 20 essentially recites the same limitations as claim 1. Therefore the rejection of claim 1 is applied to claim 20.
Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 7, no prior art discloses alone or in combination the features “The .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 20180332218 A1 An image processing apparatus for controlling at least one, of a plurality of image capture apparatuses, the plurality of image capture apparatuses arranged to capture a plurality of images for generating a virtual viewpoint image.
US 20190364265 A1 A free-viewpoint video generating method includes obtaining a multi-viewpoint video including N videos of N viewpoints (N being an integer greater than 1), and generating a free-viewpoint video of a virtual viewpoint based on the multi-viewpoint video such that the free-viewpoint video shows target areas and has 
US 20180144446 A1 image processing apparatus and method which enable a sense of quality as if there were a real object to be more favorably reproduced. A characteristic control unit determines processing contents for controlling the sense of quality, for example, changing an image quality, adjusting a reflection characteristic, or changing a shape, on the basis of a physical characteristic parameter from a characteristic information integration unit and device information from a device information analyzer. The characteristic control unit supplies information on the determined processing contents to an image composition unit and an additional-information generation unit and causes the image composition unit and the additional-information generation unit to perform sense-of-quality control. That is, in the image processing apparatus, more realistic visual expression becomes possible with an image output of one device as well as an output other than an image from another device.
US 20180096520 A1 A system comprises an obtainment unit that obtains virtual viewpoint information relating to a position and direction of a virtual viewpoint; a designation unit that designates a focus object from a plurality of objects detected based on at least one of the plurality of images captured by the plurality of cameras.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        2/23/2021